Title: To George Washington from Peter Jaquett, 18 April 1789
From: Jaquett, Peter
To: Washington, George



Sir,
Wilmington [Del.] 18th April 1789

A series of misfortune since the conclusion of the late War oblidges me to trouble your Excellency with this application—After having served to the end of the War, I returned to my farm in expectation of a convenient subsistance at least, but the winds and the waters have conspired to overwhelm my little Plantation, and the unrightious Government of Delaware has deprived me of the only fund, by which I could have fortified against these furious Elements. In short sir, the small parcel of Land which I hold, consists chiefly of the low grounds and meadows near Wilmington, which by the breaking of the Banks, have been constantly overflowed for several years, and I have not the means of repairing the Banks and reclaiming the marshes; those aids, which might have been expected from our publick securities, we have been deprived of, by the prevailing Politic’s of this State.
This short history may serve to inform Your Excellency, that I am in a situation not very easy or happy, and will Appologize I hope for troubling you with an Application for some Appointment under the new Government.
I confess to your Excellency, that the Naval Office and Collectorship of Wilmington, would be most agreeable to me, But, if I should not be so happy as to obtain either of them, a militery appointment would oblidge me much, And I flatter myself Sir, that there is yet in your Excellencys Breast, an Advocate in favour of those Officers of your Army who served through a Doubtfull War as good soldiers, and have lived since the Peace as honest and peaceable Citizens, And as I am the only Officer

who has served in the Line of the Delaware State that will make application to your Excellency at present, I flatter myself with success.
When I recollect how accurately your Excellency used to recognize and discriminate each and every officer of your Army, I cannot but flatter myself that I am not entirely unknown as a soldier, notwithstanding the three last years of my service I was detached from your Excellency, under the more immediate Command of that verry excellent and respectable Officer Major General Green. I shall rely upon these recommendations to obtain Your Excellency’s favour and Patronage, rather than on the influence of the great. I have the Honour to be with the greatest Affection, Your Excellencys, most Obt Humb. servt

Peter Jaquett

